DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 4A in the reply filed on 06/22/2021 is acknowledged.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Takii (2014/0367655). 
forming a circuit layer 20, 30 on a base layer 10; 
disposing a light emitting element 50 for attachment over the circuit layer; 
disposing an insulating layer 40 between the light emitting element and the circuit layer; and 
drying the insulation layer (since the insulation layer includes drying elements 60) to attach the light emitting element 50 with the insulating layer 40 and the circuit layer 30.

Takii do not explicitly state that the insulation layer is being dried.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dry the insulation layer in Takii’s device, in order to improve the adhesion between the insulating layer and the light emitting element and the circuit layer. 
The combination is motivated by the teaching of Takii who states that it is conventional to use a heat drying method (see paragraph [0085]).

Regarding claim 2, Takii teaches in figure 3 and related text that the disposing of the insulating layer 40 comprises coating the insulation layer 40 on the circuit layer 30, and the disposing of the light emitting element 50 comprises attaching the light emitting element 50 with the insulation layer 40.



Regarding claim 8, Takii teaches in figure 3 and related text that forming a connection electrode 51 electrically connecting the light emitting element 50 and the circuit layer 30.

Regarding claim 9, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to pattern the insulation layer by employing the light emitting element as a mask in Takii’s device in order to simplify the processing steps of making the device.

Regarding claim 10, in the modified device, a level of adhesion of the insulation layer is higher after the drying than before the drying (inherently therein).

Regarding claim 11, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the insulation layer having a thinner thickness than a thickness of the light emitting element in Takii’s device in order to reduce the size of the device.

Regarding claim 12, in the modified device the attaching of the light emitting element comprises heating the insulation layer.


s 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Takii (2014/0367655) in view of Lu et al. (2018/0342643).
Regarding claim 3, Takii teaches substantially the entire claimed structure, as applied to claim 1 above, except the disposing of the light emitting element comprises detaching the light emitting element from a transport layer.
Lu et al. teach in figures 11-15 and related text that in the combined device the disposing of the light emitting element comprises detaching the light emitting element from a transport layer 8 (see figure 14).
Takii and Lu et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takii because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to detach the light emitting element from a transport layer, as taught by Lu et al., in Takii’s device in order to use the final product in practical application.

Regarding claim 4, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the transport layer of an ultraviolet curable tape, and the detaching of the light emitting element comprises irradiating the transport layer with an ultraviolet ray, in prior art’s device in order to simplify the processing steps of making the device by using conventional materials and methods.



Regarding claim 6, the combined device includes the disposing of the light emitting element comprises detaching the light emitting element and a portion of the insulating layer coated thereon from the transport layer and another portion of the insulating layer coated on the transport layer, because Lu et al. teach in figures 11-15 and related text that the disposing of the light emitting element 2 comprises detaching the light emitting element 2 and a portion of the insulating layer 3 coated thereon from the transport layer 8 (see figure 14) and another portion of the insulating layer 3 coated on the transport layer 8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takii (2014/0367655) in view of Feng (2016/0254275).
Regarding claim 13, Takii teaches substantially the entire claimed structure, as applied to claim 1 above, except having the base layer comprises island portions and bridge portions connecting the island portions.

Takii and Feng are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Takii because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to have the base layer comprises island portions and bridge portions connecting the island portions in Takii’s device in order to provide practical device which conventionally formed of multiple pixel structures.


Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (2018/0342643) in view of Takii (2014/0367655).
Regarding claim 25, Lu et al. teach in figures 11-15 and related text a method for attaching a light emitting element to a substrate, comprising: 
disposing a light emitting element 2 on a transport layer 8; 
disposing an insulating layer 3 between the light emitting element 2 on the transport layer 8 and the substrate; 
moving the transport layer to a position over the substrate 1 (see figure 11); attaching the insulation layer 3 to the light emitting element 2 with the substrate 1; and 
separating the transport layer 8 from the light emitting element 2 (see figure 14).


Takii teaches in figure 3 and related text drying the insulation layer 40 to attach the light emitting element with the substrate (since the insulation layer includes drying elements 60).
Takii and Lu et al. are analogous art because they are directed to display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lu et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to dry the insulation layer to attach the light emitting element with the substrate, as taught by Takii, in Lu et al.’s device in order to improve the adhesion between the elements in the device.

Regarding claim 26, Lu et al. teach in figures 11-15 and related text that the disposing of the insulating layer 3 comprises coating the insulation layer 3 on the substrate 1.

Regarding claim 27, Lu et al. teach in figures 11-15 and related text that the disposing of the insulating layer 3 comprises coating the insulation layer 3 on the transport layer 8 and the light emitting element 2.


Regarding claim 28, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the transport layer of an 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





O.N.								/ORI NADAV/
8/2/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800